Title: From Thomas Jefferson to William Lambert, 17 January 1805
From: Jefferson, Thomas
To: Lambert, William


                  
                     Jan. 17. 1805. 
                  
                  Th: Jefferson presents his compliments to mr Lambert & returns him his paper on the longitude & latitude of Washington, he has gone over it with as much attention as his time and familiarity with the subject would admit: but he has been too long abstracted from the process of calculation in this line, to undertake to review it critically. he is satisfied at the same time it does not need it. he salutes Mr. Lambert respectfully.
               